MEMORANDUM **
Rosa Olivia Romero Arce seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying her application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Romero Arce failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Romero Aree’s constitutional challenge to the jurisdictional bar prohibiting review of discretionary decisions is unavailing. See, e.g., Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
*510PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.